ORDER
DYK, Circuit Judge.
Eberhard Weil responds to this court’s order to show cause why his appeal should not be dismissed because it was not from a final order. :
The order of the Board of Patent Appeals and Interferences on review reversed and remanded the case to the Administrative Patent Judge for “redeclaration and other action! consistent with this opinion.” Weil acknowledges that “the interference will begin anew” after remand, but nevertheless ’ argues that his appeal should not be dismissed because the Board’s order was final with respect to one issue in the case. Weil also argues that dismissal is unwarranted because the order on review stated that it was a “final decision under 37 C.F.R. 1.658.”
The Board’s remand order is not a final decision for purposes of judicial review. See Copelands’ Enterprises, Inc. v. CNV, Inc., 887 F.2d 1065, 1067-68 (Fed.Cir.1989) (en banc) (appellate reviejw premised on *883final Board action ending litigation before the Board); 37 C.F.R. § 1.658 (“When the Board enters a decision awarding judgment as to all counts, the decision shall be regarded as a final decision for the purpose of judicial review.”). Thus, Weil’s appeal is premature and must be dismissed. Weil may, if appropriate, seek review of the issued decided by the Board on appeal after a final decision issues.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each party shall bear its own costs.